DETAILED ACTION
Applicant’s 10/19/2020 response to the previous 07/17/2020 Office action has been considered and entered.

Applicant is cordially invited to contact the Examiner via the information in the Conclusion below to set up a telephonic interview to discuss the instant and/or previous Office actions.

This is the First Final Office Action on the Merits during examination and is directed towards claims 1-20 as amended and/or filed on 10/19/2020.

Notice of Pre-AIA  or AIA  Status
No apparent Priority is claimed accordingly the earliest filing date is 19 September 2018 (20180919).

The present application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Applicant’s 10/19/2020 amendments to the ABSTRACT and arguments in support thereof with respect to the objection set forth in section 7 of said previous Office action have been fully considered and they are persuasive.  Accordingly said objection is withdrawn.

Applicant’s 10/19/2020 amendments to the independent claims and arguments in support thereof with respect to the rejection(s) of claim(s) as set forth in said previous Office action have been fully considered and they are not persuasive.  
Applicant argues on pages 7+ inter alia:
“The Office relies on impermissible hindsight…Wang…does not teach or suggest using a predetermined threshold value for the slope or varying path plan on whether the first slope of the construction site exceeds the threshold value…In contrast the present application teaches…limiting the risk of tip-over or sliding…” 


RESPONSE:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the predetermined value is based on the vehicle tipping-over or sliding and that the path plan is to traverse the slope safely) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case only knowledge which was within the level of ordinary skill at the time the claimed invention was made, which does not include knowledge gleaned only from the applicant's disclosure is relied upon as evidenced by the citations from the references themselves in the previous Office action.
In re Dance    (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

Wang is in the same field of autonomous construction vehicles as that of Applicants invention, accordingly knowledge thereof is presumed.  As explained in the previous Office action, Wang expressly teaches in Col. 2 lines 20+ an autonomous vehicle 802 and implement 804 during operations such as sloping, digging, leveling, grading, etc.   One of ordinary skill in the art of autonomous construction vehicles understands that in order for a vehicle to “slope, level or grade” a slope of the construction site must be identified and then determined if it is as the correct slope or whether the slope exceeds a predetermined threshold value such that the sloping, leveling and grading continues.  Once the slope no longer exceeds that predetermined threshold said sloping, leveling and grading is complete for that area of the worksite and the vehicle can then move to another area of the worksite that is still exceeding predetermined thresholds.  To be clear, Wang expressly teaches identifying slopes of construction site and generating a path plan to slope, level and grade that area until it no longer exceeds the predetermined slope for that specific area of the construction site.   Applicant is improperly importing limitations from the specification into the claims however during examination the claims are given their Broadest Reasonable Interpretation.  Although the 
See MPEP 2111.01, which states
While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)
Applicant’s arguments with regard to the depending claims appear to rely on the allegation that Wang fails to teach identifying areas of a construction worksite that need to be graded, sloped and leveled based on the slope of an area exceeding a threshold value.  As explained above, these arguments are not persuasive.  As explained in the previous Office action Wang clearly teaches an autonomous vehicle grading, sloping and leveling terrain based on predetermined grades, slopes and levels.  The vehicle will only work those areas that exceed the threshold values of being not the right slope, grade or level.  Construction sites are known to conform with the land as taught by Detwiler, accordingly there will be multiple slopes on any given worksite that the vehicle will have to plan paths across the worksite to achieve the predetermined slopes, grades and levels designed for the construction.  
The Examiner has cited particular columns and line numbers in the references as applied to the claim(s) as nearly as practicable.  Although the specified citations are representative of the teachings in the art as applied to the specific limitations within the 
“In rejecting claims for want of novelty or for obviousness, the examiner must cite the best references at his or her command. When a reference is complex or shows or describes inventions other than that claimed by the applicant, the particular part relied on must be designated as nearly as practicable. The pertinence of each reference, if not apparent, must be clearly explained and each rejected claim specified.”

It is the Examiners position that these apparently pertinent references are NOT complex, that the particular parts relied upon have been designated as nearly as practicable and that each rejected claim has been specified.  It appears Applicant is importing limitations from the specification into the claimed limitations such as the predetermined threshold value is that which causes the vehicle to slide.  Further, there appears to be a difference in understanding of the operation of autonomous construction vehicles that may be resolved with a telephonic interview.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9988787 B1 to Wang; Liang et al. (Wang) in view of US 20120330621 A1 to Detwiler; Michael W. et al. (Detwiler) for the reasons set forth in section 12 of the previous Office action.

See the explanation above as well as the rejection of the previous Office action incorporated herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665 
20210225

/BEHRANG BADII/Primary Examiner, Art Unit 3665